DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 08/09/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 3-6, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al. (U.S. PGPUB 2012/0084524) in view of De Atley et al. (U.S. PGPUB 2008/0168245).
7.	Regarding claims 1 and 11, Gokhale teaches a method and system comprising:
A)  triggering, by a storage manager executed on a computing device, a third party archiving data agent executed on a client computing device separate from the computing device (Paragraph 63, Figure 5);
B)  in response to the triggering, accessing, by the third party archiving data agent, third party archiving rules and third party metadata associated with a file stored in a primary storage device (Paragraphs 34, 52-53, 60, and 63, Figure 5); 
C)  wherein the third party archiving rules comprise one or more of settings and configurations and are defined by a third party application that executes on the client computing device (Paragraphs 52-53, 60, and 63, Figure 5);
E)  causing, by the storage manager to archive the file to a secondary storage device based on the third party archiving rules and the third party metadata (Paragraphs 52-53, 60, and 63, Figure 5).
	The examiner notes that Gokhale teaches “triggering, by a storage manager executed on a computing device, a third party archiving data agent executed on a client computing device separate from the computing device” as “storage manager 105 may be a software module or other application that coordinates and controls storage operations performed by the system 500. Storage manager 105 may communicate with some or all elements of the system 500, including clients 130, data agents 195, secondary storage computing devices 165, and storage devices 115, to initiate and manage storage operations (e.g., backups, migrations, data recovery operations, etc.)” (Paragraph 63).  The examiner further notes that the initiation (i.e. “triggering”) of data agents 195 (i.e. the claimed third party archiving data agent) stored on client 130 (i.e. the claimed client) via the storage manager 105 (i.e. the claimed storage manager) teaches the claimed triggering.  Moreover, the storage manager 105 is clearly on a separate computing device from the client(s) 130 as shown in Figure 5.  The examiner further notes that Gokhale teaches “in response to the triggering, accessing, by the third party archiving data agent, third party archiving rules and third party metadata associated with a file stored in a primary storage device” as “at step 215 the system identifies data objects in the primary copy data that are to be archived. For example, the system may apply one or more rules or criteria based on any combination of data object type, data object age, data object size, percentage of disk quota, remaining storage, metadata (e.g., a flag or tag indicating importance) and/or other factors” (Paragraph 34), “storage operations may be performed according to various storage preferences, for example, as expressed by a user preference, a storage policy, a schedule policy, and/or a retention policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation. The preferences and storage criteria may include, but are not limited to, a storage location, relationships between system components, network pathways to utilize in a storage operation, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, a deduplication, single instancing or variable instancing policy to apply to the data, and/or other criteria relating to a storage operation. For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc.  A "schedule policy" may specify a frequency with which to perform storage operations and a window of time within which to perform them. For example, a schedule policy may specify that a storage operation is to be performed every Saturday morning from 2:00 a.m. to 4:00 a.m. In some cases, the storage policy includes information generally specified by the schedule policy. (Put another way, the storage policy includes the schedule policy.) A "retention policy" may specify how long data is to be retained at specific tiers of storage or what criteria must be met before data may be pruned or moved from one tier of storage to another tier of storage. Storage policies, schedule policies and/or retention policies may be stored in a database of the storage manager 105, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system 500” (Paragraph 52-53), “If a client 130 has two or more types of data, one data agent 195 may be required for each data type to perform storage operations on the data of the client 130. For example, to back up, migrate, and restore all the data on a Microsoft Exchange server, the client 130 may use one Microsoft Exchange Mailbox data agent 195 to back up the Exchange mailboxes, one Microsoft Exchange 2000 Database data agent 195 to back up the Exchange databases, one Microsoft Exchange 2000 Public Folder data agent 195 to back up the Exchange 2000 Public Folders, and one Microsoft Windows File System data agent 195 to back up the file system of the client 130. These data agents 195 would be treated as four separate data agents 195 by the system even though they reside on the same client 130” (Paragraph 60), and “storage manager 105 may be a software module or other application that coordinates and controls storage operations performed by the system 500. Storage manager 105 may communicate with some or all elements of the system 500, including clients 130, data agents 195, secondary storage computing devices 165, and storage devices 115, to initiate and manage storage operations (e.g., backups, migrations, data recovery operations, etc.)” (Paragraph 63).  The examiner further notes that agent(s) 195 are application specific (i.e. 3rd party (See example of Exchange Mailbox agent & Exchange 2000 Database agent)) and are used to perform backup/archiving operations in accordance to policies and metadata.  Moreover, such policies can be stored anywhere in the system of Figure 5 (See “Storage policies, schedule policies and/or retention policies may be stored in a database of the storage manager 105, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system 500”).  Thus, such policies could be stored in the client(s) 130 and are thus 3rd party because they are user defined in accordance with each specific application.  The examiner further notes that Gokhale teaches “wherein the third party archiving rules comprise one or more of settings and configurations and are defined by a third party application that executes on the client computing device” as “at step 215 the system identifies data objects in the primary copy data that are to be archived. For example, the system may apply one or more rules or criteria based on any combination of data object type, data object age, data object size, percentage of disk quota, remaining storage, metadata (e.g., a flag or tag indicating importance) and/or other factors” (Paragraph 34), “storage operations may be performed according to various storage preferences, for example, as expressed by a user preference, a storage policy, a schedule policy, and/or a retention policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation. The preferences and storage criteria may include, but are not limited to, a storage location, relationships between system components, network pathways to utilize in a storage operation, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, a deduplication, single instancing or variable instancing policy to apply to the data, and/or other criteria relating to a storage operation. For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc.  A "schedule policy" may specify a frequency with which to perform storage operations and a window of time within which to perform them. For example, a schedule policy may specify that a storage operation is to be performed every Saturday morning from 2:00 a.m. to 4:00 a.m. In some cases, the storage policy includes information generally specified by the schedule policy. (Put another way, the storage policy includes the schedule policy.) A "retention policy" may specify how long data is to be retained at specific tiers of storage or what criteria must be met before data may be pruned or moved from one tier of storage to another tier of storage. Storage policies, schedule policies and/or retention policies may be stored in a database of the storage manager 105, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system 500” (Paragraph 52-53), “If a client 130 has two or more types of data, one data agent 195 may be required for each data type to perform storage operations on the data of the client 130. For example, to back up, migrate, and restore all the data on a Microsoft Exchange server, the client 130 may use one Microsoft Exchange Mailbox data agent 195 to back up the Exchange mailboxes, one Microsoft Exchange 2000 Database data agent 195 to back up the Exchange databases, one Microsoft Exchange 2000 Public Folder data agent 195 to back up the Exchange 2000 Public Folders, and one Microsoft Windows File System data agent 195 to back up the file system of the client 130. These data agents 195 would be treated as four separate data agents 195 by the system even though they reside on the same client 130” (Paragraph 60), and “storage manager 105 may be a software module or other application that coordinates and controls storage operations performed by the system 500. Storage manager 105 may communicate with some or all elements of the system 500, including clients 130, data agents 195, secondary storage computing devices 165, and storage devices 115, to initiate and manage storage operations (e.g., backups, migrations, data recovery operations, etc.)” (Paragraph 63).  The examiner further notes that agent(s) 195 are application specific (i.e. 3rd party (See example of Exchange Mailbox agent & Exchange 2000 Database agent)) and are used to perform backup/archiving operations in accordance to policies and metadata.  Moreover, such policies (which clearly include settings and/or configurations) can be stored anywhere in the system of Figure 5 (See “Storage policies, schedule policies and/or retention policies may be stored in a database of the storage manager 105, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system 500”).  Thus, such storage policies could be stored in the client(s) 130 and are thus 3rd party because they are user defined in accordance with each specific application.  The examiner further notes that Gokhale teaches “causing, by the storage manager to archive the file to a secondary storage device based on the third party archiving rules and the third party metadata” as “at step 215 the system identifies data objects in the primary copy data that are to be archived. For example, the system may apply one or more rules or criteria based on any combination of data object type, data object age, data object size, percentage of disk quota, remaining storage, metadata (e.g., a flag or tag indicating importance) and/or other factors” (Paragraph 34), “storage operations may be performed according to various storage preferences, for example, as expressed by a user preference, a storage policy, a schedule policy, and/or a retention policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation. The preferences and storage criteria may include, but are not limited to, a storage location, relationships between system components, network pathways to utilize in a storage operation, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, a deduplication, single instancing or variable instancing policy to apply to the data, and/or other criteria relating to a storage operation. For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc.  A "schedule policy" may specify a frequency with which to perform storage operations and a window of time within which to perform them. For example, a schedule policy may specify that a storage operation is to be performed every Saturday morning from 2:00 a.m. to 4:00 a.m. In some cases, the storage policy includes information generally specified by the schedule policy. (Put another way, the storage policy includes the schedule policy.) A "retention policy" may specify how long data is to be retained at specific tiers of storage or what criteria must be met before data may be pruned or moved from one tier of storage to another tier of storage. Storage policies, schedule policies and/or retention policies may be stored in a database of the storage manager 105, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system 500” (Paragraph 52-53), “If a client 130 has two or more types of data, one data agent 195 may be required for each data type to perform storage operations on the data of the client 130. For example, to back up, migrate, and restore all the data on a Microsoft Exchange server, the client 130 may use one Microsoft Exchange Mailbox data agent 195 to back up the Exchange mailboxes, one Microsoft Exchange 2000 Database data agent 195 to back up the Exchange databases, one Microsoft Exchange 2000 Public Folder data agent 195 to back up the Exchange 2000 Public Folders, and one Microsoft Windows File System data agent 195 to back up the file system of the client 130. These data agents 195 would be treated as four separate data agents 195 by the system even though they reside on the same client 130” (Paragraph 60), and “storage manager 105 may be a software module or other application that coordinates and controls storage operations performed by the system 500. Storage manager 105 may communicate with some or all elements of the system 500, including clients 130, data agents 195, secondary storage computing devices 165, and storage devices 115, to initiate and manage storage operations (e.g., backups, migrations, data recovery operations, etc.)” (Paragraph 63).  The examiner further notes that agent(s) 195 are application specific (i.e. 3rd party (See example of Exchange Mailbox agent & Exchange 2000 Database agent)) and are used to perform backup/archiving operations in accordance to policies and metadata.  Moreover, such backup/archiving operations are initiated by the storage manager (i.e. “causing” in the broadest reasonable interpretation).
	Gokhale does not explicitly teach:
D)  sending, by the third party archiving data agent, the third party archiving rules, and the third party metadata to the storage manager.
	De Atley, however, teaches “sending, by the third party archiving data agent, the third party archiving rules, and the third party metadata to the storage manager” as “The multi-device system 150 also includes a media device 170. The media device 170 represents one media device that can be coupled to the host computer 152. However, it should be understood that the multi-device system 150 can allow one or more such media devices to be connected to the host computer 152” (Paragraph 55), “The one or more backup preferences 176 and the one or more synchronization preferences 178 can be optionally provided on the media device 170. In other words, the user of the media device 170 can optionally set one or more backup preferences 176 to be utilized during backup of certain data from the media device 170 to the host computer 152 as supervised by the backup manager 162. The one or more synchronization preferences 178 can also be optionally provided by a user of the media device 170. To the extent that the one or more synchronization preferences 178 have been locally provided at the media device 170, the media manager 154 may utilize the one or more synchronization preferences 178 when performing a synchronization operation with respect to the media device 170. In one embodiment, the host computer 152 stores the one or more synchronization preferences 160 and the media device 170 also stores one or more synchronization preferences 178. The synchronization preferences themselves can thus, in one embodiment, be changed at either the host computer 152 or the media device 170. In the event of conflicts between the synchronization preferences, certain predetermined rules can be utilized to resolve such conflicts. Likewise, one or more backup preferences can be set from either the host computer 152 and/or the media device 170” (Paragraph 56), and “the host computer and the media device can also include media databases, and when media assets are copied, associated database information (e.g., metadata) for such media assets can also copied” (Paragraph 80).
	The examiner further notes that although Gokhale (which is from the assignee of the instant application) clearly states teaches that the storage policies (i.e. archiving rules) and metadata can be stored anywhere in its system 500, there is no explicit teaching of sending the aforementioned to its storage manager.  The secondary reference of De Atley teaches that backup preferences (i.e. an archiving policy) and metadata can be sent from one computing environment (i.e. a client) to another computing environment.  The combination would result in the storage policies and metadata in Gokhale to be sent to its separate storage manager.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching De Atley’s would have allowed Gokhale’s to provide a method for improving techniques in syncing data between devices, as noted by De Atley (Paragraph 7).

Regarding claims 3 and 13, Gokhale further teaches a method and system comprising:
A)  determining, by the third party archiving data agent, whether to archive the file according to the third party archiving rules based on the third party metadata, wherein the determining further comprises interpreting the third party archiving rules defined by the third party application and extracting the associated third party metadata (Paragraphs 34, 52-53, 60, and 63, Figure 5).
	The examiner further notes that Gokhale teaches “determining, by the third party archiving data agent, whether to archive the file according to the third party archiving rules based on the third party metadata, wherein the determining further comprises interpreting the third party archiving rules defined by the third party application and extracting the associated third party metadata” as “at step 215 the system identifies data objects in the primary copy data that are to be archived. For example, the system may apply one or more rules or criteria based on any combination of data object type, data object age, data object size, percentage of disk quota, remaining storage, metadata (e.g., a flag or tag indicating importance) and/or other factors” (Paragraph 34), “storage operations may be performed according to various storage preferences, for example, as expressed by a user preference, a storage policy, a schedule policy, and/or a retention policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation. The preferences and storage criteria may include, but are not limited to, a storage location, relationships between system components, network pathways to utilize in a storage operation, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, a deduplication, single instancing or variable instancing policy to apply to the data, and/or other criteria relating to a storage operation. For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc.  A "schedule policy" may specify a frequency with which to perform storage operations and a window of time within which to perform them. For example, a schedule policy may specify that a storage operation is to be performed every Saturday morning from 2:00 a.m. to 4:00 a.m. In some cases, the storage policy includes information generally specified by the schedule policy. (Put another way, the storage policy includes the schedule policy.) A "retention policy" may specify how long data is to be retained at specific tiers of storage or what criteria must be met before data may be pruned or moved from one tier of storage to another tier of storage. Storage policies, schedule policies and/or retention policies may be stored in a database of the storage manager 105, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system 500” (Paragraph 52-53), “If a client 130 has two or more types of data, one data agent 195 may be required for each data type to perform storage operations on the data of the client 130. For example, to back up, migrate, and restore all the data on a Microsoft Exchange server, the client 130 may use one Microsoft Exchange Mailbox data agent 195 to back up the Exchange mailboxes, one Microsoft Exchange 2000 Database data agent 195 to back up the Exchange databases, one Microsoft Exchange 2000 Public Folder data agent 195 to back up the Exchange 2000 Public Folders, and one Microsoft Windows File System data agent 195 to back up the file system of the client 130. These data agents 195 would be treated as four separate data agents 195 by the system even though they reside on the same client 130” (Paragraph 60), and “storage manager 105 may be a software module or other application that coordinates and controls storage operations performed by the system 500. Storage manager 105 may communicate with some or all elements of the system 500, including clients 130, data agents 195, secondary storage computing devices 165, and storage devices 115, to initiate and manage storage operations (e.g., backups, migrations, data recovery operations, etc.)” (Paragraph 63).  The examiner further notes that agent(s) 195 are application specific (i.e. 3rd party (See example of Exchange Mailbox agent & Exchange 2000 Database agent)) and are used to perform backup/archiving operations in accordance to policies and metadata.  Moreover, such policies can be stored anywhere in the system of Figure 5 (See “Storage policies, schedule policies and/or retention policies may be stored in a database of the storage manager 105, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system 500”).  Thus, such policies could be stored in the client(s) 130 and are thus 3rd party because they are user defined in accordance with each specific application and include specific criteria for file archiving.  Additionally, such archiving is performed via the agent(s) after being initiated by the storage manager and can be based off the extracted metadata (See “the system may apply one or more rules or criteria based on any combination of…metadata (e.g., a flag or tag indicating importance)”).

Regarding claims 4 and 14, Gokhale further teaches a method and system comprising:
A)  creating by the storage manager, storage policies indicating a time for archiving the file (Paragraphs 34, 52-53, 60, and 63, Figure 5).
	The examiner further notes that Gokhale teaches “creating by the storage manager, storage policies indicating a time for archiving the file” as “at step 215 the system identifies data objects in the primary copy data that are to be archived. For example, the system may apply one or more rules or criteria based on any combination of data object type, data object age, data object size, percentage of disk quota, remaining storage, metadata (e.g., a flag or tag indicating importance) and/or other factors” (Paragraph 34), “storage operations may be performed according to various storage preferences, for example, as expressed by a user preference, a storage policy, a schedule policy, and/or a retention policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation. The preferences and storage criteria may include, but are not limited to, a storage location, relationships between system components, network pathways to utilize in a storage operation, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, a deduplication, single instancing or variable instancing policy to apply to the data, and/or other criteria relating to a storage operation. For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc.  A "schedule policy" may specify a frequency with which to perform storage operations and a window of time within which to perform them. For example, a schedule policy may specify that a storage operation is to be performed every Saturday morning from 2:00 a.m. to 4:00 a.m. In some cases, the storage policy includes information generally specified by the schedule policy. (Put another way, the storage policy includes the schedule policy.) A "retention policy" may specify how long data is to be retained at specific tiers of storage or what criteria must be met before data may be pruned or moved from one tier of storage to another tier of storage. Storage policies, schedule policies and/or retention policies may be stored in a database of the storage manager 105, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system 500” (Paragraph 52-53), “If a client 130 has two or more types of data, one data agent 195 may be required for each data type to perform storage operations on the data of the client 130. For example, to back up, migrate, and restore all the data on a Microsoft Exchange server, the client 130 may use one Microsoft Exchange Mailbox data agent 195 to back up the Exchange mailboxes, one Microsoft Exchange 2000 Database data agent 195 to back up the Exchange databases, one Microsoft Exchange 2000 Public Folder data agent 195 to back up the Exchange 2000 Public Folders, and one Microsoft Windows File System data agent 195 to back up the file system of the client 130. These data agents 195 would be treated as four separate data agents 195 by the system even though they reside on the same client 130” (Paragraph 60), and “storage manager 105 may be a software module or other application that coordinates and controls storage operations performed by the system 500. Storage manager 105 may communicate with some or all elements of the system 500, including clients 130, data agents 195, secondary storage computing devices 165, and storage devices 115, to initiate and manage storage operations (e.g., backups, migrations, data recovery operations, etc.)” (Paragraph 63).  The examiner further notes that schedule policies can be defined and include a time period.

Regarding claims 5 and 15, Gokhale further teaches a method and system comprising:
A)  causing by the storage manager, to restore the archived file from the secondary storage device based on the third party metadata associated with the file and at least a portion of the third party archiving rules applied to the file (Paragraphs 34, 52-53, 60, and 63, Figure 5).
	The examiner further notes that Gokhale teaches “causing by the storage manager, to restore the archived file from the secondary storage device based on the third party metadata associated with the file and at least a portion of the third party archiving rules applied to the file” as “at step 215 the system identifies data objects in the primary copy data that are to be archived. For example, the system may apply one or more rules or criteria based on any combination of data object type, data object age, data object size, percentage of disk quota, remaining storage, metadata (e.g., a flag or tag indicating importance) and/or other factors” (Paragraph 34), “storage operations may be performed according to various storage preferences, for example, as expressed by a user preference, a storage policy, a schedule policy, and/or a retention policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation. The preferences and storage criteria may include, but are not limited to, a storage location, relationships between system components, network pathways to utilize in a storage operation, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, a deduplication, single instancing or variable instancing policy to apply to the data, and/or other criteria relating to a storage operation. For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc.  A "schedule policy" may specify a frequency with which to perform storage operations and a window of time within which to perform them. For example, a schedule policy may specify that a storage operation is to be performed every Saturday morning from 2:00 a.m. to 4:00 a.m. In some cases, the storage policy includes information generally specified by the schedule policy. (Put another way, the storage policy includes the schedule policy.) A "retention policy" may specify how long data is to be retained at specific tiers of storage or what criteria must be met before data may be pruned or moved from one tier of storage to another tier of storage. Storage policies, schedule policies and/or retention policies may be stored in a database of the storage manager 105, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system 500” (Paragraph 52-53), “If a client 130 has two or more types of data, one data agent 195 may be required for each data type to perform storage operations on the data of the client 130. For example, to back up, migrate, and restore all the data on a Microsoft Exchange server, the client 130 may use one Microsoft Exchange Mailbox data agent 195 to back up the Exchange mailboxes, one Microsoft Exchange 2000 Database data agent 195 to back up the Exchange databases, one Microsoft Exchange 2000 Public Folder data agent 195 to back up the Exchange 2000 Public Folders, and one Microsoft Windows File System data agent 195 to back up the file system of the client 130. These data agents 195 would be treated as four separate data agents 195 by the system even though they reside on the same client 130” (Paragraph 60), and “storage manager 105 may be a software module or other application that coordinates and controls storage operations performed by the system 500. Storage manager 105 may communicate with some or all elements of the system 500, including clients 130, data agents 195, secondary storage computing devices 165, and storage devices 115, to initiate and manage storage operations (e.g., backups, migrations, data recovery operations, etc.)” (Paragraph 63).  The examiner further notes that the initiation of data agents 195 (i.e. the claimed third party archiving data agent) stored on client 130 (i.e. the claimed client) via the storage manager 105 (i.e. the claimed storage manager) can include restoration operations based on the policies and metadata.

	Regarding claims 6 and 16, Gokhale further teaches a method and system comprising:
A)  wherein the third party archiving rules specify one or more criteria for archiving the file (Paragraphs 34, 52-53, 60, and 63, Figure 5).
	The examiner further notes that Gokhale teaches “wherein the third party archiving rules specify one or more criteria for archiving the file” as “at step 215 the system identifies data objects in the primary copy data that are to be archived. For example, the system may apply one or more rules or criteria based on any combination of data object type, data object age, data object size, percentage of disk quota, remaining storage, metadata (e.g., a flag or tag indicating importance) and/or other factors” (Paragraph 34), “storage operations may be performed according to various storage preferences, for example, as expressed by a user preference, a storage policy, a schedule policy, and/or a retention policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation. The preferences and storage criteria may include, but are not limited to, a storage location, relationships between system components, network pathways to utilize in a storage operation, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, a deduplication, single instancing or variable instancing policy to apply to the data, and/or other criteria relating to a storage operation. For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc.  A "schedule policy" may specify a frequency with which to perform storage operations and a window of time within which to perform them. For example, a schedule policy may specify that a storage operation is to be performed every Saturday morning from 2:00 a.m. to 4:00 a.m. In some cases, the storage policy includes information generally specified by the schedule policy. (Put another way, the storage policy includes the schedule policy.) A "retention policy" may specify how long data is to be retained at specific tiers of storage or what criteria must be met before data may be pruned or moved from one tier of storage to another tier of storage. Storage policies, schedule policies and/or retention policies may be stored in a database of the storage manager 105, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system 500” (Paragraph 52-53), “If a client 130 has two or more types of data, one data agent 195 may be required for each data type to perform storage operations on the data of the client 130. For example, to back up, migrate, and restore all the data on a Microsoft Exchange server, the client 130 may use one Microsoft Exchange Mailbox data agent 195 to back up the Exchange mailboxes, one Microsoft Exchange 2000 Database data agent 195 to back up the Exchange databases, one Microsoft Exchange 2000 Public Folder data agent 195 to back up the Exchange 2000 Public Folders, and one Microsoft Windows File System data agent 195 to back up the file system of the client 130. These data agents 195 would be treated as four separate data agents 195 by the system even though they reside on the same client 130” (Paragraph 60), and “storage manager 105 may be a software module or other application that coordinates and controls storage operations performed by the system 500. Storage manager 105 may communicate with some or all elements of the system 500, including clients 130, data agents 195, secondary storage computing devices 165, and storage devices 115, to initiate and manage storage operations (e.g., backups, migrations, data recovery operations, etc.)” (Paragraph 63).  The examiner further notes that agent(s) 195 are application specific (i.e. 3rd party (See example of Exchange Mailbox agent & Exchange 2000 Database agent)) and are used to perform backup/archiving operations in accordance to policies and metadata.  Moreover, such policies can be stored anywhere in the system of Figure 5 (See “Storage policies, schedule policies and/or retention policies may be stored in a database of the storage manager 105, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system 500”).  Thus, such policies could be stored in the client(s) 130 and are thus 3rd party because they are user defined in accordance with each specific application and include specific criteria for file archiving.   
8.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al. (U.S. PGPUB 2012/0084524) in view of De Atley et al. (U.S. PGPUB 2008/0168245) as applied to claims 1, 3-6, 11, and 13-16 above, and further in view of Rolia et al. (U.S. PGPUB 2013/0080411).
9.	Regarding claims 2 and 12, Gokhale and De Atley do not explicitly teach a method and system comprising:
A)  wherein the file is archived based on the third party archiving rules instead of archiving rules defined by the storage manager.
	Rolia, however, teaches “wherein the file is archived based on the third party archiving rules instead of archiving rules defined by the storage manager” as “Retention policy rule conflicts can be resolved in other ways too. Retention policies can be mapped onto a same generalized graph or tree, and the policy recommendations at each tree compared in order to detect conflicts. Several retention policy conflict resolution methodologies are possible, including: (1) one retention policy overrides another (e.g., always); (2) a superset retention policy invoking conflicting retention policies in a most restrictive combination is provided; (3) neither conflicting retention policy applies and the applied retention policy defaults to a "safe" retention policy where the retention policy conflict cannot be resolved; and/or (4) full restriction until a manual fix provided. The above-mention retention policy conflict approaches are non-exhaustive, and other possible actions are contemplated within the scope of the present disclosure” (Paragraph 82).
	The examiner further notes that although De Atley teaches the resolution of conflicting syncing preferences, there is no explicit teaching of resolving the conflicting backup preferences.  Nevertheless, the secondary reference of Rolia teaches the resolving of conflicting retention policies via different methodologies including overriding.  The combination would result in the client backup preferences (i.e. 3rd party archiving rules) of De Atley overriding the host backup preferences (i.e. storage manager archiving rules). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Rolia’s would have allowed Gokhale’s and De Atley’s to provide a method for resolving retention policies, as noted by Rolia (Paragraph 81).
10.	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al. (U.S. PGPUB 2012/0084524) in view of De Atley et al. (U.S. PGPUB 2008/0168245) as applied to claims 1, 3-6, 11, and 13-16 above, and further in view of Kidlay et al. (U.S. Patent 7,594,082).
11.	Regarding claims 7 and 17, Gokhale and De Atley do not explicitly teach a method and system comprising:
A)  determining, by the third party archiving data agent, a conflict between the one or more criteria of the third party archiving rules and criteria of archiving rules stored in the third party archiving data agent; and 
B)  superseding, by the third party archiving data agent, the one or one criteria of the third party archiving rules with the criteria of the archiving rules stored in the third party archiving data agent.
	Kidlay, however, teaches “determining, by the third party archiving data agent, a conflict between the one or more criteria of the third party archiving rules and criteria of archiving rules stored in the third party archiving data agent” as “FIG. 16 is a flow chart illustrating an embodiment of a process for identifying and resolving conflicts between/among two or more retention policies applicable to an item of content. In some embodiments, 1506 of FIG. 15 includes the process of FIG. 16. At 1602, it is determined whether there are any conflicts in the qualification, promotion, disposition, or other requirements of the applicable retention policies. At 1604, for each conflict, if any, the conflict is resolved if applicable and possible in favor of the longer/longest retention at the nearer/nearest (most readily accesses) storage type/location. For example, if a first policy required near-line storage for two years followed by offline but onsite storage for five more years, and deletion thereafter, and a second policy required near-line storage for three years followed by offsite storage for seven more years prior to deletion, in some embodiments at 1604 the conflicting provisions would be resolved as follows: near-line storage for three years, followed by offline (but not offsite) storage for four more years (to satisfy the requirement of the first policy that the content not move offsite until after a total of seven years), followed by offsite storage for three years (to satisfy the requirement of the second policy that the content be retained at least offsite for a total of ten years) and deletion thereafter. In some embodiments, approvals if any are obtained as prescribed by each applicable retention policy as and when required by the policy imposing the requirement, even if doing so results in approvals being obtained prior to moving and/or deleting the content. In other embodiments, approval timeframes are adjusted so that the approvals required prior to moving or deleting content are obtained at or near the time the content is to be moved or deleted under the merged retention policy. At 1606, it is determined whether any conflict(s) remain(s) unresolved after application of the algorithm/rule applied at 1604. If so, at 1608 an administrator is prompted to resolve any remaining conflicts. If all conflicts are resolved by the processing performed at 1604 or once any remaining conflicts have been resolved at 1608, at 1610 the merged, conflict-free retention policy is applied to the content” (Column 12, lines 34-67-Column 13, lines 1-4) and “superseding, by the third party archiving data agent, the one or one criteria of the third party archiving rules with the criteria of the archiving rules stored in the third party archiving data agent” as “FIG. 16 is a flow chart illustrating an embodiment of a process for identifying and resolving conflicts between/among two or more retention policies applicable to an item of content. In some embodiments, 1506 of FIG. 15 includes the process of FIG. 16. At 1602, it is determined whether there are any conflicts in the qualification, promotion, disposition, or other requirements of the applicable retention policies. At 1604, for each conflict, if any, the conflict is resolved if applicable and possible in favor of the longer/longest retention at the nearer/nearest (most readily accesses) storage type/location. For example, if a first policy required near-line storage for two years followed by offline but onsite storage for five more years, and deletion thereafter, and a second policy required near-line storage for three years followed by offsite storage for seven more years prior to deletion, in some embodiments at 1604 the conflicting provisions would be resolved as follows: near-line storage for three years, followed by offline (but not offsite) storage for four more years (to satisfy the requirement of the first policy that the content not move offsite until after a total of seven years), followed by offsite storage for three years (to satisfy the requirement of the second policy that the content be retained at least offsite for a total of ten years) and deletion thereafter. In some embodiments, approvals if any are obtained as prescribed by each applicable retention policy as and when required by the policy imposing the requirement, even if doing so results in approvals being obtained prior to moving and/or deleting the content. In other embodiments, approval timeframes are adjusted so that the approvals required prior to moving or deleting content are obtained at or near the time the content is to be moved or deleted under the merged retention policy. At 1606, it is determined whether any conflict(s) remain(s) unresolved after application of the algorithm/rule applied at 1604. If so, at 1608 an administrator is prompted to resolve any remaining conflicts. If all conflicts are resolved by the processing performed at 1604 or once any remaining conflicts have been resolved at 1608, at 1610 the merged, conflict-free retention policy is applied to the content” (Column 12, lines 34-67-Column 13, lines 1-4).
	The examiner further notes that the secondary reference of Kidlay teaches the concept of conflicting retention (i.e. “archiving”) criteria.  Moreover, a resolution via the longest retention (i.e. storage) at a closest location teaches the claimed superseding.  The combination would result in resolving conflicts by changing a storage location in the archiving policies in Gokhale and De Atley.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Kidlay’s would have allowed Gokhale’s and De Atley’s to provide a method for automating resolution between conflicting storage policies, as noted by Kidlay (Column 1, lines 22-26).

Regarding claims 8 and 18, Gokhale further teaches a method and system comprising:
A)  wherein the one or more criteria comprise a location in a secondary storage device to archive the file (Paragraph 52).
	The examiner notes that Gokhale teaches “wherein the one or more criteria comprise a location in a secondary storage device to archive the file” as “storage operations may be performed according to various storage preferences, for example, as expressed by a user preference, a storage policy, a schedule policy, and/or a retention policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation. The preferences and storage criteria may include, but are not limited to, a storage location, relationships between system components, network pathways to utilize in a storage operation, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, a deduplication, single instancing or variable instancing policy to apply to the data, and/or other criteria relating to a storage operation. For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc” (Paragraph 52).  The examiner further notes that a specified location in a storage policy teaches the claimed location.
	Gokhale and De Atley do not explicitly teach:
B)  the method further comprising: changing, by the third party archiving data agent, the location in the secondary storage device to another location provided by archiving rules stored in the third party archiving data agent, wherein the another location is different from the location.
	Kidlay, however, teaches “the method further comprising: changing, by the third party archiving data agent, the location in the secondary storage device to another location provided by archiving rules stored in the third party archiving data agent, wherein the another location is different from the location” as “FIG. 16 is a flow chart illustrating an embodiment of a process for identifying and resolving conflicts between/among two or more retention policies applicable to an item of content. In some embodiments, 1506 of FIG. 15 includes the process of FIG. 16. At 1602, it is determined whether there are any conflicts in the qualification, promotion, disposition, or other requirements of the applicable retention policies. At 1604, for each conflict, if any, the conflict is resolved if applicable and possible in favor of the longer/longest retention at the nearer/nearest (most readily accesses) storage type/location. For example, if a first policy required near-line storage for two years followed by offline but onsite storage for five more years, and deletion thereafter, and a second policy required near-line storage for three years followed by offsite storage for seven more years prior to deletion, in some embodiments at 1604 the conflicting provisions would be resolved as follows: near-line storage for three years, followed by offline (but not offsite) storage for four more years (to satisfy the requirement of the first policy that the content not move offsite until after a total of seven years), followed by offsite storage for three years (to satisfy the requirement of the second policy that the content be retained at least offsite for a total of ten years) and deletion thereafter. In some embodiments, approvals if any are obtained as prescribed by each applicable retention policy as and when required by the policy imposing the requirement, even if doing so results in approvals being obtained prior to moving and/or deleting the content. In other embodiments, approval timeframes are adjusted so that the approvals required prior to moving or deleting content are obtained at or near the time the content is to be moved or deleted under the merged retention policy. At 1606, it is determined whether any conflict(s) remain(s) unresolved after application of the algorithm/rule applied at 1604. If so, at 1608 an administrator is prompted to resolve any remaining conflicts. If all conflicts are resolved by the processing performed at 1604 or once any remaining conflicts have been resolved at 1608, at 1610 the merged, conflict-free retention policy is applied to the content” (Column 12, lines 34-67-Column 13, lines 1-4).
	The examiner further notes that the secondary reference of Kidlay teaches the concept of conflicting retention (i.e. “archiving”) criteria.  Moreover, a resolution via the longest retention (i.e. storage) at a closest location results in a “changing” of a location.  The combination would result in resolving conflicts by changing a storage location in the archiving policies in Gokhale and De Atley.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Kidlay’s would have allowed Gokhale’s and De Atley’s to provide a method for automating resolution between conflicting storage policies, as noted by Kidlay (Column 1, lines 22-26).
12.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al. (U.S. PGPUB 2012/0084524) in view of De Atley et al. (U.S. PGPUB 2008/0168245) as applied to claims 1, 3-6, 11, and 13-16 above, and further in view of Chidac et al. (U.S. PGPUB 2002/0069227).
13.	Regarding claims 9 and 19, Gokhale further teaches a method and system comprising:
A)  wherein the one or more criteria comprise a format in archiving the file (Paragraph 52).
	The examiner notes that Gokhale teaches “wherein the one or more criteria comprise a format in archiving the file” as “storage operations may be performed according to various storage preferences, for example, as expressed by a user preference, a storage policy, a schedule policy, and/or a retention policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation. The preferences and storage criteria may include, but are not limited to, a storage location, relationships between system components, network pathways to utilize in a storage operation, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, a deduplication, single instancing or variable instancing policy to apply to the data, and/or other criteria relating to a storage operation. For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc” (Paragraph 52).  The examiner further notes that a specified encryption and/or compression in a storage policy teaches the claimed format in the broadest reasonable intepretation.
	Gokhale and De Atley do not explicitly teach:
B)  the method further comprising: superseding, by the third party archiving data agent, the format to another format provided by archiving rules stored in the third party archiving data agent, wherein the another format is different from the format.
	Chidac, however, teaches “the method further comprising: superseding, by the third party archiving data agent, the format to another format provided by archiving rules stored in the third party archiving data agent, wherein the another format is different from the format” as “Acme has indicated certain data format preferences for certain types of data. That is, upon registering, Acme has provided it's preferred formats in which to receive certain types of information. The data format preference refers to the particular encoding that the data has/will undergo prior to provision to the supplier. This data format preference 220 will be relevant in permitting the enterprise 101 to assess whether a requested record 201 is available in a preferred format and, if not, whether a translation to a preferred format may be undertaken, and, if so, which stored format for the record should be used to best accomplish the translation. These features of the present invention will be subsequently addressed in detail herein. Box 220 illustrates Acme's data format preferences. Here we see that Acme has indicated it's preferences to receive 2D CAD data 221 in PDF format or HPGL format which ever is available as well as Word Pro format 222 depending upon availability. 3D files 223 are preferred in either 3D DXF Wireframe geometry format or 3dIGES surface geometry formats 224. This is list merely illustrative and it is contemplated that other formats could be included. Moreover, other formatting features may be offered, for example, and as will be detailed subsequently, the supplier may indicate a particular preference associated with a specific request for a data record 201 which conflicts with the supplier's stored preference 220, the system permits this specifically requested format to override the supplier's stored format preferences 220, this override might be useful in any number of circumstances, for example when a supplier seeks to access the data in the repository via a mobile networked device such as a cellular telephone or PDA wherein the data format preference of the requesting supplier is likely to be dictated by bandwidth and device display limitations” (Paragraph 42).
	The examiner further notes that the secondary reference of Chidac teaches the concept of overriding (i.e. superseding) formats between policies.  The combination would result in overriding the specified formats in the archiving policies in Gokhale and De Atley.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chidac’s would have allowed Gokhale’s and De Atley’s to provide a method for increasing efficiency when accessing data, as noted by Chidac (Paragraph 8).
14.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al. (U.S. PGPUB 2012/0084524) in view of De Atley et al. (U.S. PGPUB 2008/0168245) as applied to claims 1, 3-6, 11, and 13-16 above, and further in view of Chidac et al. (U.S. PGPUB 2002/0069227) as applied to claims 9 and 19 above, and further in view of Wang et al. (WO 2011035591).
15.	Regarding claims 10 and 20, Gokhale further teaches a method and system comprising:
A)  receiving, from the third party application, a request to restore the archived file (Paragraphs 34, 52-53, 60, and 63, Figure 5).
	The examiner notes that Gokhale teaches “receiving, from the third party application, a request to restore the archived file” as “at step 215 the system identifies data objects in the primary copy data that are to be archived. For example, the system may apply one or more rules or criteria based on any combination of data object type, data object age, data object size, percentage of disk quota, remaining storage, metadata (e.g., a flag or tag indicating importance) and/or other factors” (Paragraph 34), “storage operations may be performed according to various storage preferences, for example, as expressed by a user preference, a storage policy, a schedule policy, and/or a retention policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation. The preferences and storage criteria may include, but are not limited to, a storage location, relationships between system components, network pathways to utilize in a storage operation, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, a deduplication, single instancing or variable instancing policy to apply to the data, and/or other criteria relating to a storage operation. For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc.  A "schedule policy" may specify a frequency with which to perform storage operations and a window of time within which to perform them. For example, a schedule policy may specify that a storage operation is to be performed every Saturday morning from 2:00 a.m. to 4:00 a.m. In some cases, the storage policy includes information generally specified by the schedule policy. (Put another way, the storage policy includes the schedule policy.) A "retention policy" may specify how long data is to be retained at specific tiers of storage or what criteria must be met before data may be pruned or moved from one tier of storage to another tier of storage. Storage policies, schedule policies and/or retention policies may be stored in a database of the storage manager 105, to archive media as metadata for use in restore operations or other storage operations, or to other locations or components of the system 500” (Paragraph 52-53), “If a client 130 has two or more types of data, one data agent 195 may be required for each data type to perform storage operations on the data of the client 130. For example, to back up, migrate, and restore all the data on a Microsoft Exchange server, the client 130 may use one Microsoft Exchange Mailbox data agent 195 to back up the Exchange mailboxes, one Microsoft Exchange 2000 Database data agent 195 to back up the Exchange databases, one Microsoft Exchange 2000 Public Folder data agent 195 to back up the Exchange 2000 Public Folders, and one Microsoft Windows File System data agent 195 to back up the file system of the client 130. These data agents 195 would be treated as four separate data agents 195 by the system even though they reside on the same client 130” (Paragraph 60), and “storage manager 105 may be a software module or other application that coordinates and controls storage operations performed by the system 500. Storage manager 105 may communicate with some or all elements of the system 500, including clients 130, data agents 195, secondary storage computing devices 165, and storage devices 115, to initiate and manage storage operations (e.g., backups, migrations, data recovery operations, etc.)” (Paragraph 63).  The examiner further notes that restoration and/or data recovery operations entail a restore request.
 	Gokhale, De Atley, and Chidac do not explicitly teach:
A)   converting, by the third party archiving data agent, the archived file from the another format to the format at a time of restoring the archived file.
	Wang, however, teaches “converting, by the third party archiving data agent, the archived file from the another format to the format at a time of restoring the archived file” as “Step 306: The mobile terminal loads the converted format file into a corresponding location in the local storage (the memory for storing the address book set in the mobile terminal), thereby achieving the purpose of restoring the address book” (Page 4).
	The examiner further notes that the secondary reference of Wang teaches the concept of restoring a file via the conversion from one format to another.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Wang’s would have allowed Gokhale’s, De Atley’s, and Chidac’s to provide a method for increasing security when storing data, as noted by Wang (Page 2).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2011/0231606 issued to Kavuri et al. on 22 September 2011.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to archive data).
Contact Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

August 11, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168